Citation Nr: 1816670	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-38 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease lumbar spine.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy, right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for radiculopathy, left lower extremity.


REPRESENTATION

Appellant represented by:	Christopher L. Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a September 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, additional development is needed.  As discussed in further detail below, VA has a duty to assist in the procurement of relevant records 38 C.F.R. § 3.159 (2017).  "Relevant records" to be considered to determine a Veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claims.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Additionally, the Veteran has testified that his back and radiculopathy disabilities have worsened since his most recent examination in October 2011.  An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  As discussed in further detail below, the Veteran has provided both lay and medical evidence demonstrating an increase in severity. 

A. Degenerative Disc Disease (DDD) Lumbar Spine

The Veteran contends that his current 40 percent evaluation for DDD of the lumbar spine does not adequately contemplate his current disability.

December 2010 private treatment records stated that the Veteran had no tenderness on his spine.  His posture, gait, standing, sitting, heel walk right and left, and toe walk right and left were normal.

January 2011 private treatment records reflect range of motion (ROM) testing, revealing forward flexion to 80 degrees, extension to 10 degrees, and lateral flexion to 20 degrees bilaterally.  The Veteran's posture, gait, standing, sitting, heel walk right and left, and toe walk right and left were normal.  

April 2011 private treatment records reflect ROM testing, revealing forward flexion to 30 degrees.  His posture, gait, standing, sitting, heel walk right and left, and toe walk right and left were normal.  

April 2011 VA treatment records reflect that the Veteran had an MRI on his back, which revealed multi-level protrusions and bulges associated with multi-level spinal and mainly right-sided neural foramina stenosis.  Treatment revealed right sided tenderness, and unspecified limited flexion and extension.  The Veteran had a negative straight leg raising test and his muscle strength was noted as okay.  He reported that bending, lifting, turning, and twisting aggravated his back pain, as well as prolonged positions such as lying down, sitting, standing, and walking.

The Veteran reported receiving trigger point injections to his back from an outside pain management provider.  See May 2011 VA treatment records.

The Veteran was afforded a VA examination in October 2011.  ROM testing revealed forward flexion to 45 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, and right and left lateral rotation to 15 degrees.  There was no objective evidence of painful motion during ROM testing.  The Veteran did not have additional limitation in ROM following repetitive-use testing.  The examiner determined that the Veteran's back disability caused functional loss or functional impairment because he had less movement than usual, pain on movement, disturbance of locomotion and interference with sitting, standing, and/or weight-bearing.  The Veteran also had localized tenderness or pain to palpation for joins and/or soft tissue of the back.  He also demonstrated guarding or muscle spasm, but it did not result in an abnormal gait or spinal contour.  The Veteran had an abnormal gait.  He did not have muscle atrophy.  The Veteran had a negative bilateral straight leg test.  The Veteran did have intervertebral disc syndrome (IVDS).  He had at least one week, but less than two weeks of incapacitating episodes during the previous year.  The Veteran did not use any assistive devices.  The Veteran told the examiner that because he was unable to sit, stand, or walk for very long, there was very little he was able to do professionally.

The Veteran submitted an undated opinion from a doctor specializing in internal medicine, which reported that the Veteran received care for low back pain in July 2012.  He stated that the Veteran's prognosis was fair to poor and that the Veteran first experienced pain at 30 degree or less during forward flexion testing.  The doctor stated that the Veteran did not have unfavorable ankylosis.  He stated that the Veteran experienced tenderness, muscle spasms, sensory loss, muscle weakness and an abnormal gait.  The Veteran was unable to do the straight leg test and unable to bend his knees while lying flat.  He reported that the Veteran was able to sit for 3 hours a day, and stand or walk for less than an hour.  The doctor stated that the Veteran had never been prescribed best rest due to IVDS.  The doctor concluded his opinion by stating that he was not certified to perform functional examinations.

September 2014 private medical records reflect that the Veteran stood and sat normally, but walked slowly with a slightly straddled gait, and walked without assistance.  The records revealed that the Veteran's back flexed to 15 degrees, hyperextension was to 5 degrees, right lateral flexion was between 5 degrees and left lateral flexion was 10 degrees.  Straight leg raises were to 35 degrees on the right and 40 degrees on the left.  He stated that the Veteran appeared to have unfavorable ankylosis of the cervical, thoracic, and lumbar spine as manifested by his marked limited ROM in all spheres.  He stated that the Veteran should avoid standing for longer than 10-15 minutes, walking for longer than 5-10 minutes, repetitive bending or twisting, lifting greater than 3-5 pounds, especially repetitively, standing for prolonged periods without the opportunity to change positions, climb stairs, kneel, squat and partake in anything other than sedentary type activities with precautions to avoid any and all activities which may aggravate his underlying condition as the Veteran has marked limited ROM and an inability to walk further than 100 feet with a walker.

The Veteran testified at a Board videoconference hearing in September 2017.  He stated that he received 11 epidurals in the last two years.  He testified that he stayed home most of the time, and when he does leave he drives his truck.  He stated that he used a walker constantly.  He also stated that his back disability had worsened significantly since the October 2011 VA examination.  He also discussed receiving private treatment because he was not happy with the medical care from VA.

B.  Right and Left Lower Extremity Radiculopathy

As mentioned above, the Veteran was afforded a VA examination in October 2011.  During sensory testing, his bilateral upper anterior thigh was decreased.  His thigh and knee, and lower leg and ankle, and feet and toes, were normal.  The Veteran had moderate numbness on both his right and left lower extremities.  He had mild intermittent pain on his right lower extremity, and severe intermittent pain on his left lower extremity.  There were no other signs or symptoms of radiculopathy present during the examination.  The examiner determined that the Veteran suffered from mild bilateral lower extremity radiculopathy.  

The Veteran submitted an undated opinion from a doctor specializing in internal medicine, which reported that the Veteran received care for low back pain in July 2012.  The doctor reported that the Veteran was unable to get in and out of a vehicle due to lower leg extremity numbness. 

September 2014 private medical records reflect that the Veteran's lower extremity radiculopathy was moderately severe in the left leg, and moderate in the right leg as demonstrated by diminished sensation. 

The Veteran testified at a Board videoconference hearing in September 2017.  He stated that his left leg was so swollen that it felt like it was going to come out of the skin.  He stated that his lower extremity radiculopathy had gotten worse in the last year, penetrating down to his feet.  The Veteran requested a new examination because he testified that his lower extremity radiculopathy had worsened significantly since the October 2011 VA examination.  

In light of the evidence of record, the Board finds that a current examination is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the electronic case file any outstanding VA medical records. 

2. Contact the Veteran requesting any additional private treatment records, or alternatively, authorization to obtain any such records.

3. Afford the Veteran appropriate VA examinations to determine the current severity of his (1) DDD lumbar spine, and (2) bilateral lower extremity radiculopathy. 

With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to 38 C.F.R. § 4.59 and Correia v. McDonald, 28 Vet. App. 158 (2016)) and assessment of flare-up episodes (pursuant to Sharp).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeal


